                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    at WINCHESTER

UNITED STATES,                                 )
                                               )
Plaintiff,                                     )
                                               )          Case No. 4:10-cr-00005-1
v.                                             )
                                               )          Judge Mattice
RICHARD HILL,                                  )          Magistrate Judge Steger
                                               )
Defendant.                                     )

                                MEMORANDUM OPINION

           Before the Court is Defendant Richard Hill’s Motion to Reduce Sentence (Doc. 60).

For the reasons set forth below, the Motion (Doc. 60) will be granted and a separate

judgment shall enter.

     I.       FACTUAL BACKGROUND

     On October 25, 2010, Defendant was sentenced to 120 months imprisonment after

pleading guilty to conspiracy to possess with intent to distribute 5 grams or more of

cocaine base, in violation of 21 U.S.C. § 841(b)(1)(B). (Doc. 49). The Presentence

Investigation Report (“PSR”) held Defendant responsible for 66 grams of crack cocaine

and established a criminal history category of III. Defendant’s guideline sentencing range

was 87 to 108 months. Due to a prior drug felony, Defendant was subject to a mandatory

minimum of 10 years. He was thus sentenced to 120 months imprisonment, of which he

has served approximately 113 months. (Doc. 60 at 15).

     II.      ANALYSIS

     The question before the Court is whether eligibility for resentencing under the First

Step Act turns on the drug quantity for which Defendant was convicted or the drug

quantity for which he was held responsible in the PSR. The majority of courts to address
this issue have held that the defendant’s conviction, not the specific offense conduct,

controls whether the offense is a “covered offense” within the meaning of the First Step

Act. See, e.g., United States v. Rose, 379 F. Supp.3d 223 (S.D.N.Y. 2019); United States

v. Boulding, 379 F. Supp. 3d 646 (W.D. Mich. 2019); United States v. Graves, 2019 WL

3161746, *2 (E.D. Tenn. July 15, 2019); United States v. Bollinger, 2019 WL 3292156

(E.D. Tenn. July 22, 2019) (“The government’s interpretation of § 404(a) is contrary to

the weight of persuasive authority, both within and outside the Sixth Circuit.”). Because

this view is supported by the plain language of the Act, the reasoning of Alleyne v. United

States, 570 U.S. 99 (2013), and the rule of leniency, the Court joins this growing majority.

       First, the unambiguous text of the Act makes clear the Defendant was convicted of

a “covered offense.” Section 404(a) provides:

       Definition of Covered Offense.—In this section, the term “covered offense”
       means a violation of a Federal criminal statute, the statutory penalties for
       which were modified by section 2 or 3 of the Fair Sentencing Act of 2010
       (Public Law 111–220; 124 Stat. 2372), that was committed before August 3,
       2010.

First Step Act of 2018, Pub. L. No. 115-391, December 21, 2018, 132 Stat 5194 (the “First

Step Act”). Defendant was convicted of violating § 841(b)(1)(B)(iii), the statutory

penalties for violation of that statute were changed by the Fair Sentencing Act, and he

committed the offense prior to August 3, 2010. His conviction is thus one for a “covered

offense.”

       The Government disagrees, arguing that by referring to a “violation… committed”

on a particular date, Section 404(a) “sensibly grounds the eligibility inquiry in the actual

conduct involved in the defendant’s violation, rather than the statute under which he was

convicted.” (Doc. 61 at 4). As other courts have explained, this argument runs counter to

both the natural reading and grammatical structure of the text. The clause “the statutory

                                             2
penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010”

modifies the nearest noun phrase “Federal criminal statute,” not the noun “violation.”

United States v. White, Crim. Act. No. 93-97, 2019 WL 3719006, *13 (D.D.C. Aug. 6,

2019). More simply, the word “violation” and the phrase “Federal criminal statute” are

not logically independent of one another—one cannot “violate” without violating

something.

       The Government argues this interpretation would lead to sentencing disparities,

defeating the purpose of the First Step Act. It argues Hill is a prime example of this danger,

since under the Fair Sentencing Act, his sentencing range would be 5 to 40 years for an

offense involving 66 grams of crack cocaine. Were the Court to ignore the actual quantity

for which he was held responsible and resentence him based on only 5 grams of crack

cocaine, he would receive a “windfall” because his sentencing exposure would be lower

than that faced by those charged with the same crime after August 3, 2010. According to

the Government, “every offender charged with and convicted of an offense involving that

drug quantity since August 3, 2010, has been sentenced under 21 U.S.C. § 841(b)(1)(B).”

(Doc. 61 at 6).

       Yet Hill was not charged with and convicted of an offense involving 66 grams of

crack cocaine. He was charged with, pleaded guilty to, and was convicted of an offense

involving 5 grams or more of crack cocaine. The Government’s argument rests on a

demonstrably faulty premise – that “if the Fair Sentencing Act had been in effect at the

time of charging and trial, the indictment would have alleged an amount sufficient to

trigger the pertinent statutory penalties and the jury would have been able to so find.”

United States v. Boulding, 379 F. Supp. 3d 646, 652 (W.D. Mich. 2019). Here, the

Government chose not to or was unable to charge Hill with an offense involving 50 grams

                                              3
or more of crack cocaine, the quantity necessary to trigger the highest statutory penalties

supported by the 66 grams for which he was ultimately held responsible. The “windfall”

argument is thus based at least in part on a false comparison between how Defendant

might have been charged and the sentence that might have been imposed on one hand,

and the current sentencing range for the drug quantity he was actually convicted of

conspiring to distribute. “[T]he Court is unwilling to engage in a series of hypotheticals

about what might have happened had aspects of the case been fundamentally altered.”

United States v. Dodd, 372 F. Supp. 3d 795, 799 (S.D. Iowa 2019).

       This dovetails into the second fundamental problem with the Government’s

position: “The Court cannot simply assume that the Government would have been

successful in proving an indispensable element of a criminal offense.” Rose, 379 F.

Supp. 3d at 236. In Apprendi v. New Jersey, 530 U.S. 466 (2000) and Alleyne v. United

States, 570 U.S. 99 (2013), the Supreme Court of the United States held that drug

quantities used to determine a mandatory minimum sentence must be found by a jury

beyond a reasonable doubt. See id. at 230-31. The Government argues these cases do not

apply because they relate to increasing a statutory maximum or minimum, while the First

Step Act only authorizes a reduction in sentence, and because they are not retroactive.

(Doc. 61 at 7).

       Though not unsupported, see United States v. White, 2019 WL 3719006 (D.D.C.

Aug. 6, 2019), “the far greater weight of authority holds that a judge’s sentencing findings,

made only by a preponderance of the evidence, cannot be used to establish the statutory

range for purposes of the First Step Act.” United States v. Moore, 4:09-cr-3092, 2019 WL

3966168, *5 (D. Neb. August 22, 2019) (collecting cases). As the court observed in United

States v. Opher, Crim. No. 00-323-09, 2019 WL 3297201, (D.N.J. July 23, 2019), while

                                             4
the Supreme Court’s sentencing jurisprudence on this issue is not retroactive on collateral

review, neither should it be ignored. “Critically, in creating the First Step Act’s

independently authorized procedures, a court must presume that Congress legislated in

light of current constitutional requirements.” Id. at *14; see also Graves, 2019 WL

3161746 at *2 (“True, Apprendi and Alleyne do not retroactively apply on collateral

review, but the majority of courts to thus far consider the issue have concluded that those

cases’ holdings are nonetheless applicable to § 404.”).

       Finally, to the extent there is any ambiguity in the purpose and text of the statute,

the rule of leniency suggests this ambiguity be resolved in Defendant’s favor. United

States v. Davis, 139 S. Ct. 2319 (2019) (the rule of lenity teaches “that ambiguities about

the breadth of a criminal statute should be resolved in the defendant’s favor”).

   Having concluded Defendant was convicted of a “covered offense” within the meaning

of the First Step Act, the Court finds Defendant is eligible for a sentence reduction. If the

Defendant were sentenced under the Fair Sentencing Act for an offense involving 5 grams

of crack cocaine, his statutory sentencing range would be up to 30 years as enhanced. The

Court has carefully considered the requested reduction, particularly Defendant’s

extensive rehabilitation efforts during his incarceration and his original sentencing

guideline range, and will reduce his sentence to time served.

   III.   CONCLUSION

   For the reasons set forth herein, the Motion to Reduce Sentence (Doc. 60) will be

GRANTED and a separate judgment shall enter.




                                             5
SO ORDERED this the 24th day of September, 2019.




                                        /s/ Harry S. Mattice, Jr._____
                                        HARRY S. MATTICE, JR.
                                     UNITED STATES DISTRICT JUDGE




                                 6
